DETAILED ACTION

 Response to Arguments
	Applicant’s arguments have been considered but are not persuasive. They are not restated below but are addressed using the same headings as applicant’s response.

    A(i)    		Applicant argues that the combination does not show how the second request from Kilar is used with Ma to determine state information of the second content item. Examiner maintains that a person of ordinary skill would have found it obvious that the references could be combined and would have been motivated to do so.
The elements and logic of the rejection are straightforward.  Kilar teaches that a request is made for a different bitrate playlist, i.e. the request identifies second content. In response, the player receives a playlist, requests a segment from the server, and receives the content segment. Ma teaches the use of state information associated with a piece of content, such as segment number and range. As the rejection states, a skilled artisan would have been motivated to modify Kilar with Ma in order to facilitate trick play and flexible ad insertion. The cited portions of the references, along with the stated motivation to combine, are sufficient to support the rejection.
Nonetheless, Applicant asserts that the rejection does not relate the teachings of Kilar (the second request) and Ma (state information).  Examiner notes that the rejection need not explain the exact manner in which the elements are integrated—the question is whether one of ordinary skill could have implemented the combination before the effective filing date.  In this case, a logical association between program objects/entities (requests and state information) could readily be implemented in hardware or software by someone familiar with video distribution.

For these reasons, Examiner maintains that it was well within ordinary skill in the art to use Kilar’s second request to determine Ma’s state information.

The Office Action does not suggest that the manifest in Ma is variable bitrate.  The rejection explicitly relies on Kilar to teach variable bit rate manifests, while relying on Ma to teach the second state information (current segment number and range) being used to generate an updated manifest—analogous to the recited generation of a second manifest based on state information of a requesting device.
Applicant is correct that the word “variable” does not appear in Kilar; it also does not appear in the claims.  Neither fact is particularly relevant since the references need only to teach what is claimed.  The word is simply used in the rejection to summarize what Kilar does teach (before stating what Kilar lacks).  It refers to the first and second playlists, each with an associated bit rate (i.e. the bit rates vary between manifests), as recited and as disclosed in Kilar.
This section repeats the arguments in [A(i)] above with the addition to asserting that impermissible hindsight was used.  The Office Action is based on meeting each limitation as cited and provides a reasoned explanation why one of ordinary skill, before the effective filing date and without hindsight, would have been motivated to make the combination.  The rejections do not rely on conclusory statements nor do they require hindsight.

Double Patenting
s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,623,795.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim would have been anticipated by the reference claim(s). 
Both sets of claims are directed to a method of creating manifest files for different bit rates including the use of state information, and one of ordinary skill would see the claims in question as obvious variants of each other.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilar et al„ US 2012/0072286 in view of Ma et al„ US 2014/0230003.

1, 7, 12, and 15. Kilar teaches a method comprising:
receiving, from a device, a first request for a first content item at a first bitrate [media player/user device 102 selects and requests appropriate bit rate, paras. 106, 111, 117,120,121,125,127,137,140-153; Figs. 3A, 3B];
causing, based on the first request, a first manifest file to be generated wherein the first manifest file comprises one or more references to the first content item at the first bitrate and one or more references to a second content item at the first bitrate [playlist for each bit rate, segment playlists, paras. 111, 127 et seq., paras. 142-153, Figs. 3F, 3G, 3H];
sending, based on the first request, the first manifest file [playlist is transmitted by server, paras. 111, 128, 130, 131, 147-153];
receiving, from the device, a second request for the first content item at a second bitrate [user device determines and requests if a second (higher or lower) bit rate is necessary, paras. 106, 117, 120, 121];
manifest file comprises one or more references to the first content item at a second bitrate and one or more references to the second content item at the second bitrate; and [a second playlist is created for different bit rates; “versions" are related ads having different bit rate; paras. 106, 111, 117, 120, 121, 136, 137, 142-153 Figs. 1, 2, 3A-H];
sending, based on the second request, the second manifest file [second playlist provided, Fig. 3C, paras. 106, 111, 117, 120, 121, 136, 137, 142-153 Figs. 1, 2, 3A-H].
Kilar teaches generating variable bit rate manifests, but does not discuss separate state information as recited in claim 1 and claim 12. Ma teaches a method of generating updated manifests for particular clients including determining, based on the second request and the first manifest file, state information of the second content item [current segment number and segment range are state information related to the manifest but not of the manifest itself. This data is used to generate a new (“sliding window”) manifest to provide targeted ads, Figs. 1, 2, 4, 5A-B, paras. 37-40 et seq., 64-68].
It would have been obvious before the effective filing date of the claimed invention to combine the references, incorporating the teaching of Ma in order to allow trick play, i.e. stopping and starting the stream, while maintaining continuity of the content and advertisements for the user and the provider. Para. 74 of Ma discusses adaptive bit rate streaming, suggesting the applicability of Ma to Kilar's system.

2 and 8 and 16) Kilar teaches the method of claim 1, wherein each of the first request and the second request comprise a device identifier associated with the device [identifier from device, paras. 93, 98, 125, 127].

[Figs. 1, 3A, 3B, 3E, 3H, 4B, paras. 111, 120, 142, 168]. 

4 and 10 and 18) Kilar teaches The method of claim 1, wherein the one or more references to the first content item at the first bitrate comprise instructions for acquiring the first content item at the first bitrate and the one or more references to the second content item at the first bitrate comprise instructions for acquiring the second content item at the first bitrate and wherein the one or more references to the first content item at the second bitrate comprise instructions for acquiring the first content item at the second bitrate and the one or more references to the second content item at the second bitrate comprise instructions for acquiring the second content item at the second bitrate [device uses the playlist to requests respective ad/program chunks at respective bit rates; providing an address for content comprises an instruction for requesting it, paras. 98, 101, 132, 136, 137, 140, 141, 142; also see paras. 106, 111, 117, 120, 121, 143-153, Figs. 1, 2, 3A-H];.  

5 and 13 and 19) Ma teaches The method of claim 1, wherein the state information comprises one or more of: a device identifier, a first content item identifier, a second content item identifier, a content segment identifier, an advertisement identifier, or timing information [e.g. segment range/number, time stamp, Figs. 1, 2, 4, 5A-B, paras. 37-40 et seq., 64-68].

6 and 20) Kilar teaches the method of claim 1, wherein the second request is received based on a change in a network condition [e.g. requests based on bandwidth, buffer speed, etc., paras. 104, 111, 112, 117, 135, 197].

11) Kilar teaches the method of claim 7, wherein the second bitrate is less than the first bitrate [e.g. when bitrate drops around t2, Figs. 3D, 3F, para. 115].

14) Kilar teaches the method of claim 12, further comprising determining, based on the state information associated with the one or more second content items, a playback instance associated with the one or more second content items [playback instance reads on the version of the content or ad that is requested; the state information can include the available bandwidth, paras. paras. 98, 104, 106, 111, 112, 117, 120, 132, 135-142].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRN/	
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424